PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No.  10,713,861
Issued: July 14, 2020 
Application No. 16/078,180
Filed: August 21, 2018
For: VEHICLE TRACKER FOR MONITORING OPERATION OF A VEHICLE AND METHOD THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed June 2, 2021, requesting issuance of a duplicate Letters Patent for the above-identified application.

The petition is GRANTED.

Petitioner has submitted the requisite $400.00 petition fee.  The Publishing Division is directed to issue a duplicate Letters Patent.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  
Any questions concerning issuance of the duplicate Letters Patent should be directed to Rochaun Hardwick at (571) 272-4200. 

A copy of this decision is being forwarded to Publishing Division for issuance of a duplicate Letters Patent.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	Rochaun Hardwick, Randolph Square, 9th Floor, Room D33 (Fax No. ((571) 270-9958)